Citation Nr: 1820130	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of left knee anterior cruciate ligament tear.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to May 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2012.  The examiner noted that his function had declined since the last rating with diminished ability to walk, run, lift, carry, etc.  Further, the Veteran reported flare-ups that impacted the function of the knee and/or lower leg and entailed an increase in pain requiring ibuprofen on a daily basis.  The examiner indicated that there was no objective evidence of painful motion in the left knee.  However, the examiner did not indicate if the range of motion testing for pain was on active or passive movement.  Further, the examiner did not include range of motion testing for pain in weight-bearing and in nonweight-bearing conditions of the left knee.  The examiner also did not include any range of motion testing of the right knee.  

In August 2014, the Veteran reported that he had constant pain and tenderness.  He stated that the range of motion was good on the day of his VA exam, but he had flares with reduced range of motion and increased swelling, tenderness, and pain.  Further, he reported that he needed a complete reconstruction of the anterior cruciate ligament (ACL).  See August 2014 VA Form 9.

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) essentially held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.

A new VA examination is necessary because the April 2012 VA examination report does not indicate if the range of motion testing of the left knee for pain was on active or passive movement.  Further, the range of motion testing for pain in weight-bearing and in nonweight-bearing conditions of the left knee, and the range of motion testing of the right knee, was not included.  In addition, the examiner did not indicate the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  Moreover, the Veteran appears to indicate that his condition has worsened since the April 2012 VA examination as he reported experiencing much more swelling, tenderness and pain.  See August 2014 VA Form 9.  Pursuant to Correia, the Veteran must be provided an adequate VA examination to include range of motion testing on active and passive motion and in weight bearing and non-weight bearing conditions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records.

2.  Ask the Veteran to identify and/or provide update private medical records of treatment for his left knee.  Take appropriate steps to obtain identified records.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder, AND A COPY OF THIS REMAND, should be made available to and reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.  The examiner is requested to address the following:

(a)	Provide the current ranges of motion testing for pain on both active and passive motion as well as in weight-bearing and in nonweight-bearing states for the left knee and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so.

In reporting the range of motion, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion as to whether there would be additional functional impairment on repeated use over time or, during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if possible.  

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, or if the examination is not conducted immediately after repeated use over a prolonged period of time, the examiner should still provide an estimate of additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations.  If it is not feasible to estimate or precisely determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

(b)	Review the left knee examination in April 2012 and opine as to whether the above requested measurements for active and passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examination, and if not, how they would have differed.

Comprehensive rationales must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.  Examples include: additional information would be needed to provide the necessary opinion (in which case, the examiner should identify the additional information needed) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completion of the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




